DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "laterally-isolated contact via structures vertically extending through the second-tier alternating stack and the first-tier retro-stepped dielectric material portion and contacting a respective one of the first electrically conductive layers, wherein each of the laterally-isolated contact via structures comprises a first contact via structure and a tubular insulating liner that surrounds the first contact via structure".
Independent claim 14 recites the limitation "forming first contact via structures through dielectric pillar structures and a first portion of the first retro-stepped dielectric material portion and directly on a first subset of the electrically conductive layers".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816